    Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 1 of 17


                                  UNITED STATES D ISTR IC T C OU RT
                                  SO UTH ER N D ISTR ICT O F FLO IU DA

                                    No .    1:20-1::j-0385I-AOR
        UN ITED STATES O F AM ERICA



        H ABIB G EA G EA PALA CIO S,

                      Defendant.
                                                    /

                                       CRIM IN AL CO VER SH EET

        1. D id this m atter originate from a m atterpending in the CentralRegion of the United States
:          Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                     Yes X N o .




        2. Did this m atter originate from a m atterpending in the Northern Region ofthe United States
           Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?                  Yes X No
           Did this m atter originate from a m atter pending in the CentralRegion of the U nited States
           Attorney'sOfficepriortoOctober3,20l9(Mag.JudgeJaredStrauss)?                - Yes X N o
                                                                                                .




                                                   Respectfully subm itted,

                                                  A RIAN A FAJARDO ORSHAN
                                                  UN ITED STATES ATTORN EY


                                           BY : ls/Alexander T Pozozelski
                                                  AlexanderT.Pogozelskitcou1
                                                                           4ID No.A5502549)
                                                  TrialAttorney
                                                  United States Departm entofJustice
                                                  Crim inalD ivision,Fraud Section
                                                  1400 N ew York Avenue,N .W .
                                                  W ashington,D .C.20005
                                                  Te1:(202)510-2208
                                                  Email:alexander.poaozelski@usdoi.aov
 Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 2 of 17

AO 91(Rrv.l1/l1) Cn'
                   mlnalCoamlaint

                                      U NITED STATES D ISTRICT C OURT
                                                                 forthe
                                                       Southen)DistrictofFlorida

                       Ulted StatesofAm erica
                                 V.
                      HABIBGEAGEAPALACIOS                                cascNo. l:2()-1nj-03851-AOR



                             Depndantts)

                                                   C R IM INAL C O SV LM N T
              1,thecomplainantin thiscase,statelhatthe following istnle to thebestofmy Klowledge and belief.
On oraboutthedatets)of July2017throughOctober2020 inthecolmtyof                                                             Miami                               inthe
    Southern
    - -   -    Districtof
              - - -            FIori
                                   da       ,thedefendantts)violated:
                                                - --




                Co#eSection                                                 OFelueDescription
21U.S.C.j846                                     PALACIOS conspired witbotherstodispenseanddistributea Schedule 11
                                                 controlled substance,thatis.a mixture and substance containing a
                                                 detectable amountofOxycodone.




              Thisclinlinalcûmplaintisbased onthesefacts:
See the attachedamdavitofFBlSpecialAgentJacqueline E- in




              V Contimlvdonlheattachedshtet,
                                                                                                     m Vu''.a.                                    '
                                                                                                   omplainant'
                                                                                                             Jaiznahtre
                                                                                      SpecialAgentJacqueline Elwin.FBI
                                                                                                   W nted nameap# rïlle
Attested toby theapplicantin accordmlcewith the
rcquiremvntsofFcd.R.Crim.P.4,1by
Face-rime.
                                                                                    .,;.             irf
                                                                                                       pzr..   .   -         'z
                                                                                                                              ''''
                                                                                  '* -
                                                                                     ---),k
                                                                                          .y, ,                                                       ..-a- ,
                                                                                                       .                                                 '-
                                                                               <*r '.YF ..    '.
                                                                                               .    .(.a.
                                                                                                    k   -
                                                                                                        .-
                                                                                                         -.--st. ;-'--:yJ   zz----.,-.&.. .,.,. ,..
Datc:                  10/20/2020                                            :.w4
                                                                             .  .o:'%oz
                                                                                      ,
                                                                                      v..
                                                                                        wwJ
                                                                                          '..r.,
                                                                                          .
                                                                                               e' . vtue.
                                                                                                        m ?,
                                                                                                           ... ..
                                                                                                     Jtuge .
                                                                                                           rstgkott
                                                                                                                  nre

city andstate:                             Miami,Fl
                                                  orida                            Aiicia M.Otazo-Reyes,Magistrate Judge
                                                                                                   Printed nameand fflle
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 3 of 17                   i
                                                                                                   I
                                                                                                   I

                             UNITED STATES D ISTR ICT CO UR T
                             SO UTH ERN DISTRICT O F FL OR ID A

                                xo. l:20-mj-0385l-AOR

       UNITED STATES O F AM ERICA

       V.

       H ABIB G EA G EA PALA CIOS,                        FILED UN DER SEAL

                     Defendant.
                                           /


                   AFFIDA VIT IN SUPPO RT O F CR IM INA L CO M PLA INT

              1,SpecialA gentJacqueline Erw in,being duly sw orn,do hereby depose and state:

                                   AFFIANT 'S BA CK G R OU ND

                     lam a SpecialAgentwith the FederalBureau of lnvestigation (FBI),
       United States Department of Justice, currently assigned to the M iam i, Florida Field

       Division. As such,Iam an investigative or law enforcem entofficer ofthe United States

       w ithin the m eaning of Title 21, United States Code, Section 878,as wellas Title 18,

       United States Code, Section 2510(7), and therefore am empowered to conduct
       investigations of,and m ake arrests for,the controlled substances offenses enum erated in

       Title 21ofthe United StatesCode.

                     l have been an FBI Special A gent since M arch 2018 and have been

       assigned to the M iam iField Division since July 2018. W hile em ployed w ith the FB1,l

       have padicipated in various investigations involving drug diversion,w ire fraud,14ea1th

       care fraud,and m oney laundering.

                           affidavit is written in support of a crim inal com plaint charging
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 4 of 17




       HABIB GEAGEA PALACIOS (CCPALACIOS'') with conspiracy to dispense and
       distribute a controlled substance, in violation of Title 21, United States Code, Section

             The facts contained in this affidavit are based on m y personal know ledge and

       observations as wellas facts provided by other law enforcem entofficers,w itnesses,and

       docum ents. Based on m y training and experience and the facts as set forth in this

       affidavit,there is probable cause to believe that PA LAC IO S and others, know n and

       unknow n,conspired to dispense and distribute a controlled substance,in violation ofTitle

       21,United States Code,Section 846.

                     This affidavitdoes notcontain al1the facts ofthis investigation known to

       m e orto other law enforcem entpersonnel. Rather,itsets forth only those facts necessary

       to establish probable cause in supportofa crim inalcom plaint charging PALA CIO S w ith

       aviolation ofTitle 21,United StatesCode,Section 846.

                      NATIO NAL O PIOID EPIDEM IC A ND PILL M ILLS

                     Oxycodone (brand name Oxycontin,Percocet,Roxicodone) isa generic
       nam e for a narcotic analgesic classified under federal1aw as a Schedule 11 controlled

       substance,meaning thatthe drug has an accepted m edicaluse and a high potentialfor

       abuse. Oxycodone is a m edication used to treat severe pain. Like other opioids,

       Oxycodone is highly addictive. Due to its addictive nature,the lawfuland legitim ate use

       of Oxycodone often leads to addiction and the unlaw fuland unm onitored use of opioid-

       based streetdrugs,such as heroin and fentanyl.

              6.     D ue to its addictive nature,individuals often abuse Oxycodone,w hich has

       created a black m arket for the narcotic. W hile m any patients receive Oxycodone from

       legitim ate physicians genuinely practicing m edicine, others, including drblg traftsckers,
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 5 of 17




       often obtain O xycodone through com plicit doctors who prescribe narcotics w ithout a

       legitim ate medical purpose and outside the usual course of professional practice in

       exchange form oney. This crim inalschem e has com e to be know n as a pillm illscheme;

       itis also referred to as opioid ordrug diversion.

                      Pillmill(ordrugdiversion)schemesbenefitthecomplicitdoctorsthrough
       the generation of additionalbusiness revenue from the addition of large volum es of new

       patients, often drug traffickers, who pay to visit the doctor for the sole purpose of

       obtaining a prescription for Oxycodone. The schem e benefits dru'g traffickers by

       providing them w ith a supply ofnarcotics to sellon the blacl
                                                                   tm arket.

              8.      A pillm illschem e cannotoperate withouta m edicalprofessionalcapable

       ofprescribing narcotics and willing to do so in violation of the law . From a review of

       various statutes and regulations,1know thatthe dispensing and distl-ibution ofcontrolled

       substances m ustmeetcertain federaland state rulesand regulations. Specifically,Iknow

       the follow ing:

                      TheControlled SubstancesAct(($CSA''),21U.S.C.j 801etseq.,
                      creates a com prehensive regulatory regim e crim inalizing the
                      unauthorized m anufacture,distribution,dispensing and possession
                      ofsubstancesclassified in any oftheA ct's five schedules.

                   b. Pursuantto Title 21,United States Code, Section 822,controlled
                      substances m ay only be prescribed, dispensed, or distributed by
                      persons registered w ith the A ttorney Generalof the United States
                      to do so (with some exceptions,such asdelivery persons). The
                      A ttorney General has delegated to the Drug Enforcem ent Agency
                      ((6DEA'')authoritytoregistersuchpersons.
                      Title 21,Code of FederalRegulations, Section 1306.04, requires
                      that prescriptions for controlled substances w ritten by physicians
                      Ssbe issued for a legitim ate m edicalpurpose''and thatthe physician
                      be Stacting in the usualcourse ofhisprofessionalpractice.''




                                                   3
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 6 of 17




                 d. Title21,UnitedStatesCode,Section841(a)(1),makesitunlawful,
                     except under circum stances authorized by the statute, Etfor any
                     person know ingly or intentionally .,.to m anufacture,distribute,or
                     dispense, or possess w ith intent to m anufacture, distribute, or
                     dispense a controlled substance.'' Title 21, United States Code,
                     Section 846, makes it unlaw ful for any person to ttattem pt or
                     conspire''to violatethe CSA .

                     According to Florida Statute 459.0137(3)(c), an osteopathic
                     physician,a physician assistant,or an advanced registered nurse
                     practitioner m ust perform a physicalexam ination of a patient on
                     the sam e day thatthe physician prescribesa controlled substanceto
                     a patientata pain m anagem entclinic,

                        TH E D EFEN DAN T A ND R ELEV ANT ENTITY

                     GeneralCareCenterlnc.($ûGCC'')wasacash-only pain clinic located at
       7805 SW 24th Street/coralW ay,Suite 101,M iam i,Florida 33155.

                     PALAC IO S w as a resident of M iam i-Dade County. According to

       docum ents filed w ith Florida's Secretary of State, PA LA CIOS incorporated G CC as

       Hum ana G eneralCare Center Inc.in or around M arch 2007. ln or around M arch 2011,

       Hum ana GeneralCare Center lnc.changed its nam e to G CC. PA LACIO S was G CC'S

       registered agent until in or around April2011. From thatpoint on,a series of doctors

       served as GCC'S registered agents and purported owners. PA LA CIOS w as a signatory

       on GCC'S corporate bank account and actively m anaged the clinic's day-to-day

       operations untilappl-oxim ately A prilorM ay of2020.

                                       PRO BABLE CAU SE

                     In February 20 l8,based on a tip thatG CC ttdispensed pills and asked few

       questions,''the governm entbegan investigating unlawfulprescription practices atGCC.

       The ensuing investigation revealed evidence that GCC unlaw fully dispensed and

       distributed Oxycodone to individualswho had no legitim ate medicalneed forthe drug.



                                                 4
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 7 of 17




                      Asdetailedbelow,thisevidenceinciudes:(1)statementsfrom cooperating
       witnesseswho werehiredbyPALACIOS andworked atGCC;(2)undercovervisitsand
       recordings,including a recording in w hich PA LA CIOS and otherGCC staff interrogated

       a confidentialsource regarding w ho sent him/her to GCC,with PA LA CIOS rem arking

       thattheindividualwho supposedlysentthesourceto GCC had aEtsnitchface'';and(3)
       analysis of prescription data dem onstrating that GCC bears many of the hallm arks of a

       pilln'
            lill'
            '   clinic.

                                  C O O PEM TIN G W ITNESSES

                      One cooperating w itness is a physician who w orked at GCC in late 20l7

       andearly2018(tçphysician 1'').l
              14.    A ccording to Physician 1,s/he w as referred to GCC by GCC'S purported

       ownerand subsequently m etw ith PA LACIOS to discuss working atthe clinic.

                      Despite nothaving any experience treating pain m anagem entpatients and

       not having the requisite qualifications to work at a pain clinic, w hich Physician

       discussed w ith PALA CIOS,PA LACIO S hired Physician 1to see patients atG CC.

              16.     PALACIOS paid lihysician       $60 per patient, in cash. Physician

       acknow ledged thatthe form and m ethod ofpaym entw ere novel,as physiciansare usually

       paidsalaries(notperpatient),andbycheckorelectronicfundstransfer(notcash).
                     Despite the fact that PALAC IO S lacked m edicaltraining and licensing,

       PA LA CIOS instructed Physician 1 thatpatients m ust leave GCC w ith a prescription for

       the m edication they had been previously receiving. According to Physician 1, s/he



       lThis cooperating w itness signed a plea agreement acknow ledging his/her crim înal
       conduct and is cooperating w ith the hope of receiving a lesser sentence once s/he is
       convicted forhis/herunlawfulconductatG CC.

                                                 5
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 8 of 17




       prescribed every patients/hesaw atGCC Oxycodone Hydrochloride30 mg (Gcoxycodone
       30 mg''),thehighestquick-release dosageofthedrug currently available. Physician 1
       acknow ledged thats/he was paid to write prescriptions and com plete patients' chal-ts to

       give the clinic the appearance of legitim acy. Physician 1 stated that G CC staff atthe

       front desk w ere largely responsible for determ ining what prescriptions patients should

       receive. W hen asked about patient charts at GCC,Physician 1 stated that a1Icharts at

       GCC were dscookie cutter.'' Based on m y training and experience, Physician l w as

       referring to the factthatthere w as very little variation between the details in the patient

       files:they were form ulaic and m ostly interchangeable. Prelim inary review ofnum erous

       GCC patient electronic m edical records, w hich w ere obtained via a search w arrant,

       corroborates Physician 1's statem ents'
                                             , m any patient records contained form ulaic

       notations w ith little variation betw een the details in differentpatientfiles.

                      Physician 1 adm itted that during his/her tenure at GCC s/he w rote

       prescriptions for Oxycodone 30 m g for patients who did not have a legitim ate m edical

       need for the m edication. Physician 1 explained that m any patients who presented to

       him/herappeared to be young and healthy,and their requests forOxycodone 30 m g did

       not m ake sense to Physician 1. For exam ple,these patients' requests for Oxycodone

       were inconsistentw ith theirm edicalhistories,descriptionsoftheirpain,and theirpatient

       files. Physician 1 stated that, for these patients, even though s/he did not believe

       Oxycodone was warranted or m edically indicated, s/he nevertheless prescribed the

       patients Oxycodone because ofhis/heragreem entw ith PA LACIOS.

               19.    Physician 1 further adm itted that PA LAC IO S requested that s/he w rite

       prescriptions for patients Physician 1 had never even seen. According to Physician 1,



                                                     6
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 9 of 17




       PALA CIOS gave Physician l prescriptions forpatients PA LA CIOS claim ed had com e to

       GCC on a differentday and asked Physician 1 to rewrite the prescriptions. Physician l

       com plied and signed prescriptions forOxycodone for patients s/he never saw . In return

       forsigning the prescriptions,PA LA CIO S paid Physician 1 in cash.

              20.    On other occasions, PA LA CIOS gave Physician          lists of patients he

       claim ed could notcom e to GCC and asked Physician 1 to w rite prescriptions forthem .

       Physician 1 complied and again wrote prescriptionsfor Oxycodone for patients s/he did

       notsee. In return,PALA CIO S paid Physician 1 in cash.

                     According to Physician l, every tim e s/he was at G CC seeing patients,

       PALA CIO S was also there.

              22.    Anothercooperating witnessisGCC'Sformerofficemanager(çllndividual
       1'').2 Individual1describedGCC asaGspillmill''thatshouldbecloseddown.
              23.    According to Individual1,PA LA CIO S was GCC'Strue ow ner,despitethe

       factthatphysicians were held outto be GCC'S ow ners.

              24.    Priorto working at GCC, Individual 1 visited the clinic as a patientfor

       several years, as corroborated by data from Florida's Prescription Drug M onitoring

       Program ($(PDMP''),which keeps a record of prescriptlonsfor controlled substances
                       '

       dispensed by pharm acies.g
                                j ln oraround O ctober2017, PA LACIOS hired Individual1 to


       2This individualis cooperating w ith the hope of receiving a lessersentence once s/he is
       convicted forhis/herunlawfulconductatG CC.
       3 According to Individual 1's PDM P data, lndividual 1 routinely filled prescriptions
       written by GCC doctorsfor large quantities of Oxycodone 30 m g. Forexam ple,on July
       12,2017,lndividual 1 filled tw o separate prescriptions w ritten by a G CC physician for
       Oxycodone 30 m g:one prescription for 100 pills?and anotherfor l30 pills. Individual1
       filled these prescriptionsattwo differentpharm acies,utilizing differentform s ofpaym ent
       (Medicare is listed asthe payorforone). lndividual1lnasadmitted thats/he had no
       legitimate m edicalneed forOxycodone.
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 10 of 17




       work at GCC. His/her               responsibilities included ûtcrow d control,'' because

       argum entsand fistfightsoften broke outam ong people atG CC and resulted in the police

       responding.

                       A fter about six or seven m onths of w orking at             PA LA CIOS

       prom oted lndividuall and showed him /herhow to run the office. lndividual1 served as

       the de facto office m anager and eventually took over the adm inistrative duties at the

       clinic.

                 26.   According to lndividual1,new patients atGCC generally paid $300 for

       the firstvisit,andthen $250foreach subsequentvisit. Al1patientsatGCC paid in cash,
       asGCC did notacceptinsurance.4

                 27.   Based on m y review of PD M P data form ultiple GCC patients,Iknow that

       many of GCC'S patients w ere beneficiaries of health insurance policies, including

       M edicare,thatw ould have covered the cost of the m edicalvisit had the patientvisited a

       doctorthataccepted insurance. Instead,these patients paid cash forvisits w ith doctors at

       GCC. Based on m y training and experience,I know that patients seeking opioids often

       pay cash forvisits with physiciansatpillm ills ratherthan rely on their insurance benefits




       4 Banking records corroborate the cash-only nature ofG CC'S business and PA LA CIO S'S
       ownership of the clinic. Specifically, large cash deposits w ere made into several
       accounts overw hich PALA CIO S had sole ow nership orexercised control. Forexam ple,
       GCC'S business checking account,on w hich PA LA CIOS w as a signatory,retlects cash
       depositstotaling approxilmately $401,155 forthe year2018. A business accountin the
       nam e of 11600 Property LLC,and on which PA LA CIO S w as the sole signatory,retlects
       cash depositstotaling approximately $415,455 forthe sametimeperiod. And apersonal
       checking account on which PA LA CIOS w as the sole signatory shows cash deposits
       totaling approximately $116,155 forthe sametime period. Despitedepositing nearly $l
       m illion in cash into these accounts in 2018, PALACIOS claimed only $18,259 in
       adjustedgrossincomeonhis2018federalindividualincometaxrecordsand$154,630 in
       otherincom e on hissupplem entalincom e Gling.

                                                  8
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 11 of 17




       to pay for visits w ith legitim ate doctors because they know the pill m ill doctor w ill

       prescribe them the opioids they are seeking.

                      Atthe end of each w orkday, lndividual 1 provided a1lthe cash paid by

       GCC patients to PALA CIO S,w ho counted the cash and com pared the am ount to the

       num berofpatients thatvisited thatday. PA LA CIOS then determ ined how m uch to pay

       the physician working that day. In general, Individual l recalled thatPA LA CIO S paid

       doctorsapproxilmately $100 perpatient. Attimes,lndividual1paid GCC'Sdoctorson
       PALA CIO S'behalf.

                      PALACIOS paid lndividual 1 $20 in cash for every patientthatvisited
       GCC.

              30.     According to Individual 1,PA LA CIO S instructed doctors thatthey m ust

       write prescriptions for Oxycodone 30 m g. For exam ple, Individual 1 personally heard

       PALA CIO S tell one of GCC'S physicians that s/he had to write prescriptions for

       OxycodoneorPA LACIOS w ould notpay him/her.

                      M any patients atGCC havetold Individual1thatthey were using falsified

       M Rls in order to m ake itappear as though they had m edicalconditions requiring pain

       prescriptions. Individual 1 told PA LACIOS about the falsified M R1s,and PA LACIOS

       told him/her notto w orry aboutitas itw asthe patients'problem ,notG CC 's. A ccording

       to Individual1,PA LACIO S instructed personnelatG CC notto verify M RIs.

                      Individual1 also stated thatallofthe urine testing done at GCC was fake

       or falsified. Based upon my training and experience, I know that legitim ate m edical

       clinics often adm inister urine testing to patients in order to verify thatthey are actually




                                                    9
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 12 of 17




       taking the pain m edications that they are prescribed, such as Oxycodone, and not

       diverting them .

              33.    Individual 1 adm itted that s/he helped G CC patients tam per w ith their

       urine sam ples, and alter their testing results, by providing them w ith crushed up

       Oxycodone pills to put in their urine to ensure they tested positive for the drug,thereby

       m aking itappear as though they were taking the Oxycodone as prescribed. lndividual 1

       did this atPA LACIOS'instruction. A video recording from an undercovervisitto GCC

       made aspartofthe investigation corroborates this,asthe recording captured Individual1

       providing a confidential source with crushed Oxycodone to put into his/her urine

       sample.s

              34,    Accordingto lndividual1,many patientrecruiters(01
                                                                     .sponsors)brought
       patientsto GCC forthe purpose of obtaining m edically unnecessary opioid prescriptions.

       Ba'
         sed upon m y training and experience, l know that pain clinics that divert narcotics

       often require individuals they know to introduce and tacitly vouch fornew patients,so-

       called patient recruiters orsponsors. These patient recruiters bring patients to the pain

       clinics in order to obtain prescriptions for O xycodone 30 m g and the patient recruiters

       usually pay for the office visit. In retblrn, the patient recruiters obtain the patient's

       Oxycodone30 mg pillsin exchangeforcash oranotheragreed-upon payment(oftena
       portionofthepills),and'thensellthepillsontheblackmarket.
              35.    A ccording to lndividual1,som e patientrecruiters broughtasm any as fifty

       (50)patientstoGCC. lndividual1furtherstatedthat,onatieastsomeoccasions,patient
       recruiters picked up Oxycodone 30 m g prescriptions from G CC in batches for their



       5This undercovervisitwasrecorded before lndividual1becam e a cooperating w itness.

                                                  10
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 13 of 17




       patients(f.c.,theirpatientsdidnotevenvisittheclinicto obtaintheprescriptionswritten
       forthem).
              36.    lndividual 1 stated that PA LA CIO S directed and knew about ali of the

       unlawfulactivities atGCC.

                                      U NDER CO VER V ISITS

              37.    Betw een in or around February 20l8 through the present,m ore than 15

       undercovervisits atG CC were condtlcted. These visits revealed thatG CC'S physicians

       prescribed high dosesand pillcountsofOxycodone w ithouta legitim ate m edicélpurpose

       and otltside the course ofprofessionalpractice,as dem onstrated by the physicians'failure

       to conductphysicalexam inationsorappropriate m edicalconsultationsofpatientsand the

       nearuniform ity in the physicians'prescribing practices.

                     These undercovervisits,m ostofw hich were captured on audio and video

       recordings,futherrevealedthefollowing:(1)thattheconfidentialsources6paidbetween
       $250 and $300 in cash fortheirvisitswith GCC'Sphysicians;(2)thatGCC'Swaiting
       room wasfrequently crowded,with approximatelyfifty (50)patientswaiting to seethe
       doctoratany giventime;(3)thattheconfidentialsourceswerecoached byGCC intake
       staffonwhattosayinordertoobtainapainprescription;(4)thattheirvisitswithGCC'S
       doctorswereverybrief,typically lasting onlyafew minutes;(5)thatGCC'Sphysicians
       generally did not perform a physical cxam ination and asked the confidential sources

       Iimited, perfunctory questions during their brief encounters; and (6) that GCC'S
       physicians alm ost always prescribed the confidentialsources high doses of Oxycodone

       30 m g.


       6These confidentialsourcesare proven reliable inform ants. ln som e instances,the
       confidentialinform antshave been com pensated fortheirundercoverw ork.
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 14 of 17




              39.     Specifically, during one of the recorded undercover visits on or about

       November 21, 2019, a confidential source (ûtCS'') posing as a new patient was
       approached by PALA CIO S and lndividuall and taken to an office suite acrossthe street

       from the clinic forquestioning. W hile walking across the street,PA LA CIO S asked CS

       who senthim/herto GCC. CS gave PA LA CIO S a nam e,and PA LA CIO S responded that

       he did not know thatperson. CS,PA LA CIOS,and lndividual 1 then entered the oftsce

       suite,where another GCC staff m em ber w as present. ln response to questioning,CS

       provided aphone num berforthe m an who supposedly senthim /herto GCC. lndividual1

       then exitedthesuiteand calledthenumberCS provided. PALACIOS told ()S thathe
       can't dtsell to him /her'' because s/he was asking a m illion questions of GCC'S

       adm inistrator. After efforts to reach the referralsource were unsuccessfvl,lndividual l

       asked CS fora picture ofthe m an. CS pulled up a photo ofthe m an on his/herphone and

       handed the phone to Individual 1. lndividual l show ed the photo to PALAC IOS,w ho

       said he did notknow the m an. PA LA C IOS asked Individual1 ifs/he knew the m an,and

       Individual l responded thats/he did not. PALA CIO S then rem arked thatthe m an in the

       photo had a (tsnitch face.'' CS ultim ately saw a doctorat GCC thatday and received a

       prescription for Percocet. Based on m y training and experience,I know that owners of

       legitim ate clinics do notaggressively question theirpatients regarding Sûw ho sentthem ,''

       do not refer to the prescribing ofopioids as tûselling''to patients,and are notconcerned

       thatpatients m ighthave been referred to the clinic by som eone w ith aStsnitch face.''

                                   PR ESCR IPTIO N DRU G DATA

              40.     Law enforcem ent has also reviewed Florida's PDM P data and repol'
                                                                                       ts

       generated by a pharm acy chain to analyze the prescribing patterns of the doctors



                                                   12
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 15 of 17




       employed by GCC. This data analysis revealed thatthe prescribing patterns ofGCC'S

       physicians bearm any ofthe hallm arks ofa pillm illclinic and corroborate otherevidence

       in thiscase.

                      For exam ple, 1aw enforcement analyzed the prescribing patterns of

       Physician 1w hile s/he worked atG CC in late 2017 and early 2018. Physician 1's PD M P

       data revealed that, out of al1 the controlled substance prescriptions s/he w rote w hile

       working at GCC, m ore than 99% of them w ere for opioids. A nd of those opioid

       prescriptions,m ore than 95% were forOxycodone 30 m g. In total,according to PD M P

       data, during his/her brief tenure at GCC, Physician 1 prescribed more than 38,000

       Oxycodone 30 m g pills;in the four years prior to w orking at G CC,Physician 1 wrote

       only three prescriptions forOxycodone 30 m g. Based upon m y training and experience,

       these facts are evidence Physician 1 prescribed O xycodone 30 m g w ithout a legîtim ate

       m edicalpurpose and outside the course ofprofessionalpractice.

              42.     Sim ilarly,law enforcem ent analyzed the prescribing patterns of another

       physician employed by GCC (tdphysician 2') forthe period January 1,20l9 through
       A ugust 30, 2019,w hile s/he worked at the clinic. Physician 2's PD M P data revealed

       that,out of a1lthe controlled substance prescriptions s/he wrote during this tim e period,

       m ore than 99% ofthem w ere for opioids. A nd ofthose opioid prescriptions,m ore than

       95% w ere for Oxycodone 30 m g. In total,during this eight-m onth period,Physician 2

       prescribed m ore than 220,000 Oxycodone 30 m g pills. Based upon m y training and

       experience,these facts are evidence Physician 2 prescribed Oxycodone 30 m g w ithouta

       legitim ate m edicalpurpose and outside the course ofprofessionalpractice.




                                                  13
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 16 of 17




                     Reports generated by a large pharl
                                                      m acy chain analyzing the prescribing

       practices of physicians em ployed by GCC revealed sim ilar patterns indicative of opioid

       diversion. For exam ple,a repol-tanalyzing Physician 2's prescribing practices identified

       numerousredflagsofdiversion,includingthefollowing:(1)Physician2routinelywrote
       prescriptions forlarge dosesofcontrolled substances;(2)Physician 2 wrote the same
       medication dosage directions for a large number of patients; (3) Physician 2's
       prescriptionswereforunusually largequantitiesorhigh stal-ting doses;(4)Physician 2
       providedthesamediagnosisforamajority ofpatients'
                                                      ,and(5)Physician 2 waslocated
       relatively farfrom the pharm acy where his/herprescriptions w ere filled. This pharm acy

       then im plem ented a ltcentralblock''on Physician 2,refusing to f511any m ore of his/her

       controlled substance prescriptions.

              44. Atleastoneotherphysician employed by GCC wasalsothesubjectofa
       centralblock by thispharm acy chain.

                                             CO NC LU SIO N

              45.    W herefore, based upon the above inform ation, I believe probable cause

       exists that, in M iam i-Dade County, in the Southern D istrict of Florida, HA BIB

       PA LA CIOS did conspire with othersto dispense and distribute a controlled substance,in

       violation ofTitle 21,U nited StatesCode,Section 846.




              (remainderofthepageintentionallyleftblank.j




                                                   14
Case 1:20-mj-03851-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 17 of 17




                46. 1declaretmderpenalty ofperjm'
                                                y thattheforegoingistnzem1deorrectto
       the bestofm y V ow ledge and beliefthis 20th day ofOctober,2020,in M ianli, Florida.

       FU RTHER A FFG N T SAYETH NAU GH T

                                                                     zvz   xu'ê.z.   '
                                                                cq ineErwin
                                                              SpecialAgent
                                                              FederalBureau ofInvestigation


       A ttested to in accordance witllthe reqtlirem entsof
       Fed.R .Crim .P.4.1by Face-fim e tllis 20th day of
       October,2020

                ,..-       /.
                           .

           N*.a
            , za
               w.
                -
                vm
                *
                'a..
                   z t#>'yyz.v
                       .


       A LICIA M .OTA ZO IRE J
       U NITED STATES M AGISTM TE JUD GE




                                                   15
